Pee Ctteiam,
This was a proceeding under the Act of April 13, 1867, P. L. 78, which provides “for the relief of wives and children deserted by their husbands and fathers in this commonwealth.” Prior to the Act of May 9, 1889, P. L. 158, the only mode of review of the order of the quarter sessions in such a case was by certiorari, under which the jurisdiction of the court and the regularity of the proceedings were the only matters to be considered. The case was not reviewable on its merits. This revisory jurisdiction was not enlarged by the act last referred to nor by the Act of June 24, 1895, P. L. 212, establishing the Superior Court. We have the same jurisdiction on appeal that the Supreme Court had on certiorari prior to the act of 1889, and no greater: Commonwealth v. Barnes, 11 W. N. C. 375; Commonwealth v. James, 142 Pa. 32; Commonwealth v. Tragle, 4 Pa. Superior Ct. 159; Commonwealth v. Hart, 12 Pa. Superior Ct. 605; Commonwealth v. Smith, 13 Pa. Superior Ct. 358. See also Colwyn v. Tarbotton, 1 Pa. Superior Ct. 179. The jurisdiction of the court below is conceded. Were the proceedings regular ? The record shows that after two hearings the court refused to make an order for support and dismissed the petition. If the case rested here, it would be clear that we would have no authority to reverse upon the ground that under the evidence the court ought to have entered a different order. We know of no mode, statutory or otherwise, whereby the commonwealth or the prosecutor in such a case can have the evidence given on the hearing brought on the record for purposes of review on appeal. But the court set forth in its order the reason therefor, and, possibly, if this was not a legal reason, we would have authority to send the case back to be heard and decided on its merits. It is not clear, however, that the reason given by the court was not a legal reason. We *464cannot declare that it was not, without examining the„ facts developed on the hearing and reviewing the case upon its merits, which it has been decided repeatedly we have no authority to do. Finding no irregularity in the proceedings, and no such abuse of discretion as would justify us in interfering being apparent, the order is affirmed.